PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
miUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/764,433
Filing Date: 15 May 2020
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Qiang Han
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
All of Appellant’s arguments filed 4/20/2022 have been fully considered and are not persuasive.
Appellant argues “one skilled in the art would not modify the teaching of Bjork and Yoo above, and use collagen solutions comprising acetic acid in the Bjork’s method. In Bjork (e.g. dehydrated) fibrin particles can be admixed with natural or chemically modified and synthetic biological carrier materials such as collagen. Bjork at Page 14. One skilled in the art would not include collagen dissolved in acetic acid to dehydrated fibrin as a carrier. Therefore, one skilled in the art would not modify the teaching of Bjork and mixing the dehydrated fibrin with collagen solutions comprising acetic acid.”
Appellant’s arguments are not persuasive as the rejection is not based on mixing dehydrated fibrin with collagen solutions comprising acetic acid.  It appears Appellant has misunderstood the rejection as hand.  While Appellant is correct and Bjork teaches mixing dehydrated fibrin with collagen, is well established that changes in the order of mixing ingredients (i.e. changes in sequence of adding ingredients) is prima facie obvious and Yoo demonstrates that compositions which comprise a mixture of collagen and fibrin can be prepared by mixing collagen with fibrin forming materials, such as fibrinogen and thrombin (fibrin-forming enzyme) and salts, therefore, it would have been prima facie obvious to modify the steps of Bjork a prepare a mixture of collagen and fibrin by mixing a collagen solution with the aqueous solution comprising fibrinogen, fibrin-forming enzyme and salt with a reasonable expectation of success as changes in the sequence of adding ingredients is prima facie obvious absent new or unexpected results and Yoo teaches that collagen can be mixed with fibrin forming materials to create compositions comprising mixtures of collagen and fibrin.  Regarding the collagen solutions comprising acetic acid, it is noted that the instant specification on pg. 2 teaches that any source of collagen, fibrinogen and thrombin can be used and teaches that these are typically reconstituted in aqueous solutions, saline, buffers and acetic acid.  Sternberger teaches mixing collagen with fibrinogen and the collagen is present in a solution with acetic acid and Yoo teaches that collagen can be mixed with water [0015].  As demonstrated by the instant specification and the prior art, acetic acid is a known common carrier, as is water, for collagen solutions and there is no evidence in the instantly filed specification showing that the use of acetic acid to be critical.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.e